Citation Nr: 0307456	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  95-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that denied the veteran's claim of entitlement to 
service connection for PTSD.  A hearing was held at the RO in 
March 1995.  In September 1998, the Board remanded this 
matter to the RO for further development.  


FINDINGS OF FACT


1.  The veteran has been diagnosed with PTSD in part related 
to inservice events.  

2.  There is credible evidence of record that some of the 
claimed inservice stressors actually occurred and that the 
veteran's PTSD is related to these stressors.  


CONCLUSION OF LAW

Service connection for PTSD was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); §§ 3.102, 
3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran served on active duty from May 
1966 to May 1968.  His personnel records reflect that he 
served in Republic of Vietnam from June 1967 to May 1968, and 
that he served with Company B, 93rd Engineer Battalion.  He 
and his representative contend that service connection is 
warranted for PTSD as a result of the veteran's experiences 
serving in the Republic of Vietnam. 

Initially, the Board observes that during the course of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted and essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were sent a letter in July 2001 which explained, among other 
things, what evidence was needed to substantiate his claim, 
what efforts would be made to obtain evidence to support the 
claim, and what evidence the veteran should provide.  
Further, the veteran was issued a statement of the case in 
January 1995 and supplemental statements of the case in June 
1998 and March 2002 which contained the pertinent laws and 
regulations governing this claim and the reasons for the 
decision with respect to the claim. The Board finds that the 
veteran and his representative have been provided with more 
than adequate notification of the information necessary to 
substantiate the claim and have been afforded ample 
opportunity to submit such information and evidence.  
Further, VA has properly developed the evidentiary record, to 
include providing the veteran with a contemporaneous VA 
examination.  As such, and given the favorable action below, 
the veteran will not be prejudiced as a result of the Board 
deciding this claim.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2002).  
A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the claimed 
stressor is unrelated to combat, as is the case here, a 
veteran's lay testimony regarding the inservice stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  
See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Turning to the evidence of record, it is initially noted that 
the veteran's service medical records are completely negative 
for complaints of, or treatment for any psychiatric 
abnormality, to include PTSD.  A VA outpatient treatment 
record dated in 1982 and a 1983 VA examination report 
indicate that the veteran carried a diagnosis of 
schizophrenia.  In a January 1993 statement, the veteran 
related that he was assigned to Company B, 93rd Engineer 
Battalion and was surrounded by heavy artillery the entire 
eleven months he served in Vietnam; and, he noted that his 
fear never subsided.  The veteran further indicated that he 
stood guard at night when working at an air strip in Saigon 
and that this duty was stressful and made him fearful.  He 
related that he saw body bags and was subjected to mortar 
fire.  

An October 1993 record from the Social Security 
Administration (SSA) reflects a diagnosis of "mild PTSD 
symptoms secondary to Vietnam combat."  In a February 1994 
letter, Joseph A. Barrett, M.D., from the University of 
Washington, noted that the veteran's symptoms met the 
criteria to justify a mild form of PTSD.  

During the March 1995 RO hearing, the veteran testified that 
he was frightened at all times while in Vietnam.  He related 
that on one occasion the convoy he was with was ambushed and 
that he and others fell into rice paddies.  The whole convoy 
stopped and they fired into the rice paddies. The veteran did 
not recall receiving fire, but testified that he thinks he 
shot a water buffalo, and that people were moving in the rice 
paddy, but when he fired, neither the water buffalo nor 
people were standing.  The veteran testified that this event 
occurred about halfway during his tour and about mid month. 

In March 1998, a VA social and industrial survey was 
accomplished, the report of which reflects that the veteran 
related that he was "freaked out" by the twenty-seven day 
trip from the United States to Vietnam, and that he was 
traumatized while serving in Vietnam, to include at the time 
of the above-described ambush.  He noted that he saw 
casualties.  The veteran related that noises bother him and 
rated his mental health as moderate.  

A VA psychiatric examination was also accomplished in March 
1998, the report of which reflects that in addition to the 
stressor previously described, the veteran related that he 
has been more anxious since serving in Vietnam, especially 
with loud noises, and that he becomes irritable and recalls 
the experience with a "sense of fear."  He denied actual 
intrusive memories, nightmares, and flashbacks.  He related 
that he has a "short fuse" and startles easily, and that he 
avoided people who spoke about Vietnam.  

Mental status examination revealed that the veteran was 
boisterous and outgoing, and reported a history of chronic 
anxiety.  He denied delusions, suicidal or homicidal 
ideation, and hallucinations, and insight and judgment were 
fair.  As a result of this examination, the veteran was 
diagnosed with delusional disorder, chronic, and anxiety.  
The examiner noted that the veteran did not meet the criteria 
for a diagnosis of PTSD.  

In a May 1999 letter responding to RO inquiry, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
indicated that while the ambush described by the veteran 
could not be confirmed, records did confirm that the main 
base area of his Company (B) at Dong Tam was attacked.  Such 
is indeed confirmed by the records attached to this letter, 
which reflect that the area was subject to frequent mortar 
attacks.  

Outpatient treatment records from a VA "psychology 
technician" dated in 2001 reflect that the veteran was 
variously diagnosed with PTSD, depression, and anxiety.  A 
February 2002 outpatient treatment records indicates that a 
medical examiner diagnosed the veteran with seasonal 
affective disorder, dysthymic.  

When this matter was before the Board in September 2002, it 
was determined that further development was necessary.  As 
such, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), 
the Board had the claims folder referred for an additional 
medical examination opinion.  

The report of this examination, accomplished in January 2003, 
reflects that the examiner reviewed the claims folder, noted 
the veteran's military/stressor history, and commented that 
this history was remarkably similar to the history previously 
provided.  Along these lines, the examiner pointed out that 
the veteran spoke of being scared most of the time while 
being shipped to Vietnam, seeing body bags, and related the 
ambush incident.  The veteran also related that his Company 
was subjected to several mortar attacks.  

The examiner addressed the findings made on VA examination of 
March 1998, noting that it was, essentially, not entirely 
clear why the examiner ruled out a diagnosis of PTSD.  
Specifically, the examiner noted that PTSD was ruled out 
either because it was determined that the stressful events 
described by the veteran were not sufficient to qualify for a 
diagnosis or that the veteran did not have a sufficient 
reexperiencing of the traumatic events.  

The examiner noted that the veteran does have episodic 
disturbing recollections of his Vietnam experience, as well 
as nightmares once or twice a month with associated stress 
and worry.  He also noted that the veteran avoided thoughts, 
feelings and conversations regarding Vietnam, had a marked 
diminishment of interest and participation in activities, was 
quite detached and estranged emotionally, and showed 
significant restriction to his range of affect.  Problems 
with anger, arousal, and difficulty concentrating were also 
noted symptoms.  

On mental status examination, the veteran was found to be 
very watchful, distant, and cautious, and rather tense and 
fragile.  He was noted to be inarticulate and became 
irritable during questioning regarding his psychotic 
symptoms.  He acknowledged ongoing delusional symptomatology 
and occasional suicidal ideation without plan.  

The examiner's impression was that the veteran suffers from 
multiple psychiatric conditions, and that he appeared to 
qualify for a diagnosis of PTSD.  Specifically, he noted that 
going to and being in Vietnam were traumatic experiences, and 
that the records from USASCRUR indicated that the main base 
area of his Company was subjected to mortar attacks.  He 
pointed out that the veteran appears to reexperience these 
traumatic events with episodic disturbing recollections, 
clearly tries to avoid stimuli associated with his Vietnam 
service, and shows a quite significant numbing of his general 
responsiveness.  As well, the examiner noted that the veteran 
has ongoing symptoms of increased arousal, sleep 
disturbances, some irritability and anger, and significant 
startle response clearly related to his traumatic military 
service.  

In concluding the examination report, the examiner opined 
that the veteran indeed suffers from moderately severe, 
chronic PTSD, and that he also suffers from a psychotic 
condition - best diagnosed as schizophrenia - manifested by 
long-standing delusions and hallucinations.  The examiner 
noted that the veteran also suffered from a depressive 
disorder linked to his psychotic disorder and to some degree 
his PTSD.  Finally, the examiner pointed out that it appeared 
that the veteran's PTSD symptomatology caused less difficulty 
than his psychotic symptomatology which rendered him 
completely disabled and unemployable.  

As a result of this examination, the veteran was diagnosed 
with PTSD, depressive disorder, and schizophrenia, and the 
stressor listed was the veteran's military service in Vietnam 
during which he was quite frightened.  

The evidence discussed above demonstrates that the veteran is 
currently diagnosed with PTSD related to his experiences - 
including being subjected to mortar attacks - while serving 
in Vietnam.  

The Board observes that a diagnosis of PTSD was the ruled out 
by examination of March 1998.  However, more weight and 
validity is assigned to the findings made by the VA examiner 
in January 2003, as he reviewed all of the evidence of record 
and essentially provided an explanation as to why - despite 
the findings made in March 1998 - the veteran indeed did 
carry a diagnosis of PTSD.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).  

With regard to the requirement that there be credible 
supporting evidence that a claimed inservice stressor 
actually occurred, the Board notes that while the record does 
not demonstrate that the veteran actually engaged in combat 
(the alleged ambush incident is not substantiated, nor does 
it otherwise demonstrate combat), the records from USASCRUR 
do confirm that his Company was subjected to mortar attacks.  
As such, at least one of the inservice stressors alleged by 
the veteran has been sufficiently corroborated (in addition 
to the fact that he traveled to Vietnam).  That is, the Board 
finds that this evidence confirms a portion of the veteran's 
rendition of the events surrounding his service.  The Board 
observes that throughout the appeal, this rendition has been, 
for the most part, consistent, which is a significant factor 
in the Board decision in this regard.  

In sum, after reviewing the record from a longitudinal 
perspective and resolving all doubt in favor of the veteran, 
the Board finds that the diagnosis of PTSD was made in part 
relying on what the Board finds to be a substantiated history 
related by the veteran.  Cohen; Swann v. Brown, 5 Vet. App. 
229 (1993).  As such, the Board finds that service connection 
for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

